Case: 14-40693      Document: 00513307293         Page: 1    Date Filed: 12/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40693
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 15, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FELIPE PEREZ-RAMOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1862-1


Before JONES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Felipe Perez-Ramos raises
an argument that is foreclosed by United States v. Martinez-Lugo, 782 F.3d
198, 204-05 (5th Cir. 2015), cert. denied, 2015 WL 3867557 (Nov. 30, 2015) (No.
14-10355).      In Martinez-Lugo, 782 F.3d at 204-05, we held that an
enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(i) for a prior conviction of a drug




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40693     Document: 00513307293    Page: 2   Date Filed: 12/15/2015


                                 No. 14-40693

trafficking offense is warranted regardless whether the conviction for the prior
offense required proof of remuneration or commercial activity.
      Perez-Ramos also raises an argument that is foreclosed by United States
v. Rodriguez-Escareno, 700 F.3d 751, 753-54 (5th Cir. 2012), which held that
the sentence enhancement provided for in § 2L1.2(b)(1)(A)(i) applies to a
conviction for the federal crime of conspiracy to commit a federal drug
trafficking offense.
      The motion for summary affirmance is GRANTED, the alternative
motion for an extension of time to file a brief is DENIED, and the judgment of
the district court is AFFIRMED.




                                       2